DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s submission filed 9/7/2022 and 8/11/2022 has been entered. The claims 1, 2, 6-8, 10, 11, 13, 16, 17, 20, 21, 23, 25, 26 and 28 have been amended. The claims 9, 12, 14, 15, 18, 19, 22 and 29 have been cancelled. The claims 1-8, 10, 11, 13, 16, 17, 20, 21 and 23-28 are pending in the current application. 
 
Response to Arguments
Applicant’s arguments filed 9/7/2022 with respect to the claim 1 and similar claims have been considered but they are not found persuasive. 
In Remarks, applicant alleged that Ikeda does not teach switching from the virtual viewpoint image to the actual camera image. The examiner cannot concur. Ikeda teaches displaying a virtual viewpoint image and then switching from the virtual viewpoint image to a switch destination image. Ikeda teaches generating a virtual image based on the reference image and displaying the virtual image on the outset. Ikeda teaches generating at least one virtual viewpoint image based on a plurality of images captured by the cameras Cam1-Cam5. 
Moreover, Ikeda teaches switching from a virtual image generated based on the reference image to a switch destination image which can be a virtual image corresponding to the virtual camera or an actual image corresponding to the actual camera depending upon whether the destination image viewpoint coincides along the set virtual path. Ikeda teaches a user control operation of creating a virtual path and a user switching control operation of switching from the virtual viewpoint to the target viewpoint. 
In other words, Ikeda teaches the claim limitation: 
Specify image-capturing parameters concerning a position and an orientation of an image-capturing apparatus that obtains a captured image of an image-capturing target region. 
Ikeda teaches at Paragraph 0006 identifying a reference viewpoint and a target viewpoint and at FIGS. 8A specifying image-capturing parameters relating to the Cam1-Cam5. 
Ikeda teaches at FIGS. 11A-11B and Paragraph 0179-0183 the image capture conditions by the Cam1-Cam5 concerning a position and an orientation of the image capture apparatus Cam1-Ca54 that obtains a captured image of an image-capturing target region. Ikeda teaches at FIG. 12 and Paragraph 0187 specifying the image capturing conditions of the image-capturing apparatuses in the Region S1/S2 in which captured images are displayed and the user can perform an operation to select a captured image.  
Ikeda teaches the claim limitation: 
Specify viewpoint parameters concerning a position of a virtual viewpoint and a view direction from the virtual viewpoint, the virtual viewpoint being operated non-automatically by a user and corresponding to a virtual viewpoint image generated based on a plurality of images of the image-capturing target region obtained by a plurality of image-capturing apparatuses at different positions. 
Ikeda shows at FIG. 8B and FIG. 12 creating a virtual path by the user operation and consequently, a virtual image corresponding to Cam1’ is generated based on the reference image corresponding to Cam1 wherein that the virtual viewpoint is operated by the user when the user sets a virtual path so as to set a virtual viewpoint corresponding to the virtual camera Cam1’-Cam5’ which is generated based on a plurality of images obtained by a plurality of cameras Cam1-Cam5. 
Ikeda shows at FIG. 8B that the virtual viewpoint is operated as a result of the user operation when the user sets a virtual path so as to set a virtual viewpoint corresponding to the virtual camera Cam1’-Cam5’ which is generated based on a plurality of images obtained by a plurality of cameras Cam1-Cam5. 
Ikeda teaches at Paragraph 0272 at least one of the plurality of complement images is an interpolation image, which is an image corresponding to a virtual viewpoint along the virtual path and at least one of the plurality of complement images is combination of a captured image and an interpolation image…the plurality of complement images includes a plurality of interpolation images that are images respectively corresponding to virtual viewpoints along a virtual path between the reference viewpoint and the target viewpoint. 
Ikeda teaches at Paragraph 0182 that the virtual path (including a virtual viewpoint) can be arbitrarily set on the basis of a user operation and at Paragraph 0069 that virtual imaging devices are virtually disposed in a predetermined region and viewpoints from the virtual imaging devices are generated. 
It is noted that the viewpoints from the virtual imaging devices are set on the basis of the user operation. 

Ikeda teaches the claim limitation: 
Execute, based on a request for switching a virtual viewpoint image presented to the user operating the virtual viewpoint to a specific captured image:  
first control of creating a path including viewpoint parameters for interpolating between the specified viewpoint parameters corresponding to the virtual viewpoint image presented to the user and the specified image-capturing parameters corresponding to the specific captured image. 
Ikeda teaches a first user control operation to set a virtual path so as to set a virtual viewpoint as shown at FIG. 8A corresponding to the virtual viewpoint of the virtual camera Cam1’. 
Ikeda teaches based on a user request for switching from a virtual viewpoint image generated by Cam1’ presented to the user operating the virtual viewpoint to a specific captured image such a captured image by Cam2 or Cam2’, creating a virtual path including viewpoint parameters for interpolating between the specified viewpoint parameters corresponding to the virtual viewpoint image generated by Cam1’ and the specified image-capturing parameters corresponding to the specific captured image by Cam2 or Cam2’ as the virtual complement images are interpolated between Cam1/Cam1’ and Cam2/Cam2’. 
Ikeda teaches at Paragraph 0272 at least one of the plurality of complement images is an interpolation image, which is an image corresponding to a virtual viewpoint along the virtual path and at least one of the plurality of complement images is combination of a captured image and an interpolation image…the plurality of complement images includes a plurality of interpolation images that are images respectively corresponding to virtual viewpoints along a virtual path between the reference viewpoint and the target viewpoint. 
Ikeda teaches at FIG. 8B switching from the image (virtual image) based on the reference image generated by the virtual image device Cam1’ to the switch destination image corresponding to a captured image captured by virtual imaging device Cam2’. 
Ikeda teaches at Paragraph 0006 each of the plurality of complement images corresponds to a complementary viewpoint of the subject and at Paragraph 0161 and FIG. 8B the information processing apparatus generates an image based on the switching destination image such that the switching destination image becomes an image corresponding to a captured image captured by virtual imaging device Cam2’ located on the virtual path. Ikeda teaches at FIG. 8B and Paragraph 0161 switching from the image (virtual image) based on the reference image generated by the virtual image device Cam1’ to the switch destination image corresponding to a captured image captured by virtual imaging device Cam2’. 
Ikeda teaches at Paragraph 0053 that an image generated so as to correspond to a captured image captured by a virtual imaging device located on a virtual path is referred to as an interpolation image and at Paragraph 0159 in a case where the position of the imaging device corresponding to the reference image does not exist on the virtual path, the information processing apparatus generates an image based on the reference image by performing image processing such that the reference image becomes an image corresponding to the captured image captured by virtual imaging device Cam1’ located on the virtual path…The image based on the reference image to be generated corresponds to the captured image captured by virtual image device Cam1’. 
Ikeda teaches at Paragraph 0008 performing operations includes connecting at least one of a plurality of complement images between a reference image and a target image based on a reference viewpoint of a subject and a target viewpoint of the subject in response to an identification of the target viewpoint and at Paragraph 0252 that the display control, unit 112 may display an image based on the reference image…selectively displays the image based on the reference image as an image corresponding to the virtual path instead of the reference image. 
Ikeda teaches the claim limitation: 
second control of making the specified image-capturing parameters corresponding to the specific captured image and the specified viewpoint parameters become close to each other based on the path by automatically changing the specified viewpoint parameters corresponding to the virtual viewpoint image presented to the user. 
Ikeda teaches the user switching operation by selecting a switch destination image as shown at FIG. 4 or FIG. 12. 
Ikeda teaches that the switching process allows gradually switching/changing the specified virtual viewpoint from the far-distance virtual viewpoint to the close-by virtual viewpoint so that the viewpoint parameters of the close-by virtual viewpoint become close to the specified image-capturing parameters of the specific capture image captured by the Cam2/Cam2’ and therefore close to the parameters of the viewpoint of Cam2. 
 Ikeda teaches that based on a user request for switching from a virtual viewpoint image generated by Cam1’ presented to the user operating the virtual viewpoint to a specific captured image such a captured image by Cam2 or Cam2’, creating a virtual path including viewpoint parameters for interpolating between the specified viewpoint parameters corresponding to the virtual viewpoint image generated by Cam1’ and the specified image-capturing parameters corresponding to the specific captured image by Cam2 or Cam2’ as the virtual complement images are interpolated between Cam1/Cam1’ and Cam2/Cam2’. 
Ikeda teaches at Paragraph 0272 at least one of the plurality of complement images is an interpolation image, which is an image corresponding to a virtual viewpoint along the virtual path and at least one of the plurality of complement images is combination of a captured image and an interpolation image…the plurality of complement images includes a plurality of interpolation images that are images respectively corresponding to virtual viewpoints along a virtual path between the reference viewpoint and the target viewpoint. 
Ikeda implicitly teaches or suggests the claim limitation that causing, based on the request, a display apparatus to display information for notifying the user that the first and second control is being executed. 
When the virtual path is displayed, the information about the first control being executed is displayed. 
Ikeda teaches at Paragraph 0182 that the virtual path is set on the basis of the user operation and at FIG. 12 and Paragraph 0191-0193 the user’s selection in the selection region S2 includes an operation to select an imaging device and an operation to set a virtual path. Ikeda teaches FIG. 4 and Paragraph 0059-0061 that the selection region G displays information about the user that the second control is being executed while a sequence of images is displayed in the main display region V in a plurality of stages. Accordingly, S2 indicates the first control of setting a virtual path P is being executed and V/S1 indicates that the second control of the switching operation is executed. 
Ikeda teaches at FIG. 12 and Paragraph 0191-0193 that the main image display region V displays information for notifying the user about the progress of switching operation and 
Ikeda teaches at Paragraph 0052 displaying a complement image before the switching destination is displayed and at Paragraph 0165 displaying the generated images as complement images. 
When the destination image is selected by the user in S1, the sequence of the images is displayed in the main display region V to gradually approach to the destination image to show the information about the second control of switching the image. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17, 20, 21 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. US-PGPUB No. 2017/0142341 (hereinafter Ikeda) in view of Ishida et al. US-PGPUB No. 2011/0249146 (hereinafter Ishida); 
And further in view of Mizuno et al. US-PGPUB No. 2018/0063514 (hereinafter Mizuno); Nakamura et al. US-PGPUB No. 2019/0262709 (hereinafter Nakamura). 
Re Claim 1: 
Ikeda teaches an image processing apparatus comprising: 
One or more memories storing instructions (Ikeda teaches at Paragraph 0272 that the program is stored in the non-transitory computer readable medium); and 
One or more processors that implements the instructions stored in the one or more memories to (Ikeda teaches at Paragraph 0267-0268 that when a program that can execute processing related to the information processing method according to the present embodiment that causes a computer to function as the information processing apparatus according to the present embodiment is executed by a processor or the like in the computer and at Paragraph 0272 that the program is stored in the non-transitory computer readable medium): 
Specify image-capturing parameters concerning a position and an orientation of an image-capturing apparatus that obtains a captured image of an image-capturing target region (
Ikeda teaches at Paragraph 0006 identifying a reference viewpoint and a target viewpoint and at FIGS. 8A-8B specifying image-capturing parameters relating to the Cam1-Cam5 along the path from Cam1 to Cam2. 
Ikeda teaches at FIGS. 11A-11B and Paragraph 0179-0183 the image capture conditions by the Cam1-Cam5 concerning a position and an orientation of the image capture apparatus Cam1-Ca54 that obtains a captured image of an image-capturing target region. Ikeda teaches at FIG. 12 and Paragraph 0187 specifying the image capturing conditions of the image-capturing apparatuses in the Region S1/S2 in which captured images are displayed and the user can perform an operation to select a captured image); 
Specify viewpoint parameters concerning a position of a virtual viewpoint and a view direction from the virtual viewpoint, the virtual viewpoint being operated non-automatically by a user and corresponding to a virtual viewpoint image generated based on a plurality of images of the image-capturing target region obtained by a plurality of image-capturing apparatuses at different positions (
Ikeda shows at FIG. 8B and FIG. 12 creating a virtual path by the user operation and consequently, a virtual image corresponding to Cam1’ is generated based on the reference image corresponding to Cam1 wherein that the virtual viewpoint is operated by the user when the user sets a virtual path so as to set a virtual viewpoint corresponding to the virtual camera Cam1’-Cam5’ which is generated based on a plurality of images obtained by a plurality of cameras Cam1-Cam5. 
Ikeda teaches at Paragraph 0272 at least one of the plurality of complement images is an interpolation image, which is an image corresponding to a virtual viewpoint along the virtual path and at least one of the plurality of complement images is combination of a captured image and an interpolation image…the plurality of complement images includes a plurality of interpolation images that are images respectively corresponding to virtual viewpoints along a virtual path between the reference viewpoint and the target viewpoint. 
Ikeda teaches at Paragraph 0182 that the virtual path (including a virtual viewpoint) can be arbitrarily set on the basis of a user operation and at Paragraph 0069 that virtual imaging devices are virtually disposed in a predetermined region and viewpoints from the virtual imaging devices are generated. 
It is noted that the viewpoints from the virtual imaging devices are set on the basis of the user operation. 

Ikeda teaches at FIG. 4, 11B and 12 generating viewpoint parameters (complementary viewpoint parameters) corresponding to the virtual viewpoint images (complement images). Ikeda teaches at Paragraph 0052-0053 that the information processing apparatus displays the complement image (virtual image) before the switching destination image is displayed…a captured image is different from the reference image or the switching destination image or an image generated so as to correspond to a captured image captured by a virtual imagi8ng device located on a virtual path and at Paragraph 0061 that the switching destination image and a complement image are displayed in the main image display region of the operation screen as illustrated in V of A of FIG. 4. It is clearly understood that the interpolation image or the generated image is a virtual image from the disclosure of Ikeda and the viewpoint corresponding to the interpolation image is a virtual viewpoint. 
Ikeda teaches at FIG. 12 and Paragraph 0190-0194 that the virtual viewpoint corresponding one of the VDS is operated by the user when the user sets the virtual path. 
Ikeda teaches at FIG. 12 and Paragraph 0182-0186 and 0190-0194 the user can perform an operation related to selection of an imaging device to perform the image switching to switch to the destination image in the virtual path where the virtual viewpoint is indicated….the user sets a virtual path…in a case where the user operation is performed for the operation screen illustrated in B of FIG. 12, when the user sets a virtual path, the information processing apparatus according to present embodiment switches images from the captured image displayed in main image display region V to an image (virtual image) corresponding to the terminal of the virtual path set in selection region S2. It is noted that the selection region S2 in this embodiment includes virtual images that can be selected by the user wherein the terminal of the virtual path is shown in FIG. 11B.
Ikeda teaches at Paragraph 0061-0062 that the present embodiment switches images from a reference image to a switching destination mage and displays it on the basis of a user operation with respect to an operation screen…images such as the reference image, the switching destination image and a complement image are displayed in the main image display region of the operation screen. Switching to the switch destination image includes specifying viewpoint conditions on the basis of the user operation corresponding to the generated viewpoints according to FIG. 4 and Paragraph 0067-0068 when the switching to the destination image operated by the user involves the generation of the generated virtual images based on the plurality of images (imaged images of FIG. 4) of the image capturing target region obtained by a plurality of image capturing apparatuses. 
Ikeda teaches at Paragraph 0053 that an image generated so as to correspond to a captured image captured by a virtual imaging device located on a virtual path is referred to as an interpolated image which can be a generated image (virtual image) and at Paragraph 0069 complement images are images generated by techniques such as IBR, MBR and rectification…the generated images are used as complement images corresponds to a case where virtual imaging devices are virtually disposed in a predetermined region and viewpoints from the virtual imaging devices are generated and at Paragraph 0183 that generated images corresponding to the captured images captured by virtual imaging devices VD1 to VD3 on the virtual path may be supplemented as complement images and at Paragraph 0251 that the display control unit 112 selectively supplements one or two or more complement images. 
Ikeda teaches at Paragraph 0142 setting the virtual path on the basis of a user operation…the user operation according to the setting of the virtual path may be an operation to correct a virtual path provisionally et by the information processing apparatus and at Paragraph 0221-0223 determining whether a switching destination viewpoint is selected…in a case where a user operation is related to the selection of the switching destination image with respect to the operation screen destination image is selected. 
Ikeda teaches at FIGS. 11A-11B and Paragraph 0182-0183 that the virtual path P related to image switching from the reference image to the switching destination image is set so as to go through image devices Cam2 and Cam3 located between imaging device Cam1 corresponding to the reference image and imaging device Cam4 corresponding to the switching destination image. 
Ikeda teaches at FIG. 12 and Paragraph 0187-0188 specifying the image capturing conditions of the image-capturing apparatuses in the Region S1/S2 in which captured images are displayed and the user can perform an operation to select a captured image….captured images captured by other imaging devices than the imaging device corresponding to the reference image are displayed in selection region S1); 
Execute, based on a request for switching a virtual viewpoint image presented to the user operating the virtual viewpoint to a specific captured image, 
first control of creating a path including viewpoint parameters for interpolating between the specified viewpoint parameters corresponding to the virtual viewpoint image presented to the user and the specified image-capturing parameters corresponding to the specific captured image (
Ikeda teaches based on a user request for switching from a virtual viewpoint image generated by Cam1’ presented to the user operating the virtual viewpoint to a specific captured image such a captured image by Cam2 or Cam2’, creating a virtual path including viewpoint parameters for interpolating between the specified viewpoint parameters corresponding to the virtual viewpoint image generated by Cam1’ and the specified image-capturing parameters corresponding to the specific captured image by Cam2 or Cam2’ as the virtual complement images are interpolated between Cam1/Cam1’ and Cam2/Cam2’. 
Ikeda teaches at Paragraph 0272 at least one of the plurality of complement images is an interpolation image, which is an image corresponding to a virtual viewpoint along the virtual path and at least one of the plurality of complement images is combination of a captured image and an interpolation image…the plurality of complement images includes a plurality of interpolation images that are images respectively corresponding to virtual viewpoints along a virtual path between the reference viewpoint and the target viewpoint. 
Ikeda teaches at FIG. 8B switching from the image (virtual image) based on the reference image generated by the virtual image device Cam1’ to the switch destination image corresponding to a captured image captured by virtual imaging device Cam2’. 
Ikeda teaches at Paragraph 0006 each of the plurality of complement images corresponds to a complementary viewpoint of the subject and at Paragraph 0161 and FIG. 8B the information processing apparatus generates an image based on the switching destination image such that the switching destination image becomes an image corresponding to a captured image captured by virtual imaging device Cam2’ located on the virtual path. Ikeda teaches at FIG. 8B and Paragraph 0161 switching from the image (virtual image) based on the reference image generated by the virtual image device Cam1’ to the switch destination image corresponding to a captured image captured by virtual imaging device Cam2’. 
Ikeda teaches at Paragraph 0053 that an image generated so as to correspond to a captured image captured by a virtual imaging device located on a virtual path is referred to as an interpolation image and at Paragraph 0159 in a case where the position of the imaging device corresponding to the reference image does not exist on the virtual path, the information processing apparatus generates an image based on the reference image by performing image processing such that the reference image becomes an image corresponding to the captured image captured by virtual imaging device Cam1’ located on the virtual path…The image based on the reference image to be generated corresponds to the captured image captured by virtual image device Cam1’. 
Ikeda teaches at Paragraph 0008 performing operations includes connecting at least one of a plurality of complement images between a reference image and a target image based on a reference viewpoint of a subject and a target viewpoint of the subject in response to an identification of the target viewpoint and at Paragraph 0252 that the display control, unit 112 may display an image based on the reference image…selectively displays the image based on the reference image as an image corresponding to the virtual path instead of the reference image. 
Ikeda teaches at Paragraph 0075 a predetermined subject is set when the user performs an operation to select the subject with respect to all captured images. Ikeda teaches at Paragraph 0164 that the information processing apparatus displays the generated images as complement images at image switching. Ikeda teaches at Paragraph 0182 that the virtual path (including a virtual viewpoint) can be arbitrarily set on the basis of a user operation and at Paragraph 0069 that virtual imaging devices are virtually disposed in a predetermined region and viewpoints from the virtual imaging devices are generated and In Abstract eat least one of the plurality of complement images is an interpolation image, which is an image corresponding to a virtual viewpoint along the virtual path and at Paragraph 0120 selectively supplement one or two or more complement images on the basis of the positional relationship between an imaging device corresponding to the reference image and an imaging device corresponding to the switching destination image. 
It is noted that the viewpoints from the virtual imaging devices are set on the basis of the user operation. 
Ikeda teaches at FIG. 4, 11B and 12 generating viewpoint parameters (complementary viewpoint parameters) corresponding to the virtual viewpoint images (complement images). Ikeda teaches at Paragraph 0052-0053 that the information processing apparatus displays the complement image (virtual image) before the switching destination image is displayed…a captured image is different from the reference image or the switching destination image or an image generated so as to correspond to a captured image captured by a virtual imagi8ng device located on a virtual path and at Paragraph 0061 that the switching destination image and a complement image are displayed in the main image display region of the operation screen as illustrated in V of A of FIG. 4. It is clearly understood that the interpolation image or the generated image is a virtual image from the disclosure of Ikeda and the viewpoint corresponding to the interpolation image is a virtual viewpoint. 
Ikeda teaches at Paragraph 0061-0062 that the present embodiment switches images from a reference image to a switching destination image and displays it on the basis of a user operation with respect to an operation screen…images such as the reference image, the switching destination image and a complement image are displayed in the main image display region of the operation screen. Switching to the switch destination image includes specifying viewpoint conditions on the basis of the user operation corresponding to the generated viewpoints according to FIG. 4 and Paragraph 0067-0068 when the switching to the destination image operated by the user involves the generation of the generated virtual images based on the plurality of images (imaged images of FIG. 4) of the image capturing target region obtained by a plurality of image capturing apparatuses. 
Ikeda teaches at Paragraph 0053 that an image generated so as to correspond to a captured image captured by a virtual imaging device located on a virtual path is referred to as an interpolated image which can be a generated image (virtual image) and at Paragraph 0069 complement images are images generated by techniques such as IBR, MBR and rectification…the generated images are used as complement images corresponds to a case where virtual imaging devices are virtually disposed in a predetermined region and viewpoints from the virtual imaging devices are generated and at Paragraph 0183 that generated images corresponding to the captured images captured by virtual imaging devices VD1 to VD3 on the virtual path may be supplemented as complement images and at Paragraph 0251 that the display control unit 112 selectively supplements one or two or more complement images. 
Ikeda teaches at Paragraph 0142 setting the virtual path on the basis of a user operation…the user operation according to the setting of the virtual path may be an operation to correct a virtual path provisionally et by the information processing apparatus and at Paragraph 0221-0223 determining whether a switching destination viewpoint is selected…in a case where a user operation is related to the selection of the switching destination image with respect to the operation screen destination image is selected); and 
second control of making the specified image-capturing parameters corresponding to the specific captured image and the specified viewpoint parameters become close to each other based on the path by automatically changing the specified viewpoint parameters corresponding to the virtual viewpoint image presented to the user (
Ikeda teaches that the switching process allows gradually switching/changing the specified virtual viewpoint from the far-distance virtual viewpoint to the close-by virtual viewpoint so that the viewpoint parameters of the close-by virtual viewpoint become close to the specified image-capturing parameters of the specific capture image captured by the Cam2/Cam2’ and therefore close to the parameters of the viewpoint of Cam2. 
 Ikeda teaches that based on a user request for switching from a virtual viewpoint image generated by Cam1’ presented to the user operating the virtual viewpoint to a specific captured image such a captured image by Cam2 or Cam2’, creating a virtual path including viewpoint parameters for interpolating between the specified viewpoint parameters corresponding to the virtual viewpoint image generated by Cam1’ and the specified image-capturing parameters corresponding to the specific captured image by Cam2 or Cam2’ as the virtual complement images are interpolated between Cam1/Cam1’ and Cam2/Cam2’. 
Ikeda teaches at Paragraph 0272 at least one of the plurality of complement images is an interpolation image, which is an image corresponding to a virtual viewpoint along the virtual path and at least one of the plurality of complement images is combination of a captured image and an interpolation image…the plurality of complement images includes a plurality of interpolation images that are images respectively corresponding to virtual viewpoints along a virtual path between the reference viewpoint and the target viewpoint. 
Ikeda teaches at FIG. 4, 11B and 12 generating viewpoint parameters (complementary viewpoint parameters) corresponding to the virtual viewpoint images (complement images). Ikeda teaches at Paragraph 0052-0053 that the information processing apparatus displays the complement image (virtual image) before the switching destination image is displayed…a captured image is different from the reference image or the switching destination image or an image generated so as to correspond to a captured image captured by a virtual imagi8ng device located on a virtual path and at Paragraph 0061 that the switching destination image and a complement image are displayed in the main image display region of the operation screen as illustrated in V of A of FIG. 4. It is clearly understood that the interpolation image or the generated image is a virtual image from the disclosure of Ikeda and the viewpoint corresponding to the interpolation image is a virtual viewpoint. 
Ikeda teaches at FIGS. 11A-11B and Paragraph 0182-0183 that the virtual path P related to image switching from the reference image to the switching destination image is set so as to go through image devices Cam2 and Cam3 located between imaging device Cam1 corresponding to the reference image and imaging device Cam4 corresponding to the switching destination image. 
Ikeda teaches at FIG. 12 and Paragraph 0185-0186 that the image switching is performed by switching from the reference image to the captured images captured by other imaging devices and at Paragraph 0190 the user can perform an operation related to selection of an imaging device to perform the image switching to switch to the destination image in the virtual path where the virtual viewpoint is indicated). 

Ikeda implicitly teaches or suggests the claim limitation that causing, based on the request, a display apparatus to display information for notifying the user that the first and second control is being executed (Ikeda teaches at Paragraph 0182 that the virtual path is set on the basis of the user operation and at FIG. 12 and Paragraph 0191-0193 the user’s selection in the selection region S2 includes an operation to select an imaging device and an operation to set a virtual path. Ikeda teaches FIG. 4 and Paragraph 0059-0061 that the selection region G displays information about the user that the second control is being executed while a sequence of images are displayed in the main display region V in a plurality of stages. Accordingly, S2 indicates the first control of setting a virtual path P is being executed and V/S1 indicates that the second control of the switching operation is executed. 
Ikeda teaches at FIG. 12 and Paragraph 0191-0193 that the main image display region V displays information for notifying the user about the progress of switching operation and 
Ikeda teaches at Paragraph 0052 displaying a complement image before the switching destination is displayed and at Paragraph 0165 displaying the generated images as complement images). 
Ishida teaches the claim limitation that causing, based on the request, a display apparatus to display information for notifying the user that the first and second control is being executed (
Ishida teaches at FIGS. 30A-30B and 31A-31B and Paragraph 0237-0238 that the multi-viewpoint image of viewpoint 3 is displayed on the input/output panel 710…if the person 800 inclines the imaging device 700 to the right side by gamma degree or more in a state in which the multi-viewpoint image of viewpoint 3 is review-displayed on the input/out panel 710, the multi-viewpoint image of viewpoint 4 is review-displayed on the input/output panel 710. Ishida teaches at Paragraph 0243 that a progress bar 756 is provided on each of the display screens in FIGS. 30A and 30B. Ishida further teaches at FIGS. 21A-21C that the progress bar indicating to what extent the synthesis process of the multi-viewpoint images has progressed which is proportional to the remaining time. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided a progress bar and a during-processing message of Ishida into Ikeda’s image switching to have provided the switching execution progress indicator to the user. One of the ordinary skill in the art would have been motivated to have provided the image switching progress in terms of the distance between the final virtual view-point of the destination image from the initial viewpoint of the reference image. 
Additionally, Mizuno/Nakamura teaches the claim limitation: 
Specify image-capturing parameters concerning a position and an orientation of an image-capturing apparatus that obtains a captured image of an image-capturing target region (
Mizuno teaches at FIG. 2 and Paragraph 0021 that each of the imaging apparatuses 110 is installed so as to capture an image of all or a portion of a soccer field. 
Mizuno teaches at FIG. 2 and Paragraph 0024 that a virtual viewpoint image is generated using a 3D model generated based on a plurality of images of a subject captured from a plurality of directions. Mizuno teaches at Paragraph 0030-0042 and FIGS. 9A-9B receiving an instruction for switching a virtual viewpoint through the communication processor 401. 
Nakamura teaches that the cameras VC1 and VC2 capturing a plurality of images from the different positions and orientations. Nakamura teaches at FIGS. 16-20 and Paragraph 0126-0130 and Paragraph 0158 that the virtual viewpoint is an overhead viewpoint VC1 looking down on the pitch PT and when the user team acquires a free kick, the virtual viewpoint switches to a viewpoint that is closer to the user character UC kicking the ball B and views the ball B from behind the user character UC…the virtual viewpoint is set closer to the user character UC who is the kicker…a kicker change button B1 for changing the kicker and a viewpoint change button B2 for switching the virtual viewpoint may be displayed on the virtual world image); 
Specify viewpoint parameters concerning a position of a virtual viewpoint and a view direction from the virtual viewpoint, the virtual viewpoint being operated non-automatically by a user and corresponding to a virtual viewpoint image generated based on a plurality of images of the image-capturing target region obtained by a plurality of image-capturing apparatuses at different positions (Mizuno teaches at Paragraph 0025 the terminal device 130 receives an instruction for a movement and a direction of a virtual viewpoint in accordance with a user operation performed on the connected controller 132 and generates virtual viewpoint information indicating the virtual viewpoint corresponding to the received instruction. 
Mizuno teaches at FIG. 2 and Paragraph 0024 that a virtual viewpoint image is generated using a 3D model generated based on a plurality of images of a subject captured from a plurality of directions. Mizuno teaches at Paragraph 0030-0042 and FIGS. 9A-9B receiving an instruction for switching a virtual viewpoint through the communication processor 401 and at Paragraph 0037 that the image generator 404 generates a second virtual viewpoint image based on the second virtual viewpoint determined in step S604. 
Nakamura teaches that the cameras VC1 and VC2 capturing a plurality of images from the different positions and orientations. Nakamura teaches at FIGS. 16-20 and Paragraph 0126-0130 and Paragraph 0158 that the virtual viewpoint is an overhead viewpoint VC1 looking down on the pitch PT and when the user team acquires a free kick, the virtual viewpoint switches to a viewpoint that is closer to the user character UC kicking the ball B and views the ball B from behind the user character UC…the virtual viewpoint is set closer to the user character UC who is the kicker…a kicker change button B1 for changing the kicker and a viewpoint change button B2 for switching the virtual viewpoint may be displayed on the virtual world image); 
Execute, based on a request for switching a virtual viewpoint image presented to the user operating the virtual viewpoint to a specific captured image, 
first control of creating a path including viewpoint parameters for interpolating between the specified viewpoint parameters corresponding to the virtual viewpoint image presented to the user and the specified image-capturing parameters corresponding to the specific captured image; second control of making the specified image-capturing parameters corresponding to the specific captured image and the specified viewpoint parameters become close to each other based on the path by automatically changing the specified viewpoint parameters corresponding to the virtual viewpoint image presented to the user (Mizuno teaches at Paragraph 0025 the terminal device 130 receives an instruction for a movement and a direction of a virtual viewpoint in accordance with a user operation performed on the connected controller 132 and generates virtual viewpoint information indicating the virtual viewpoint corresponding to the received instruction and at Paragraph 0030 the switching instruction is issued to instruct switching from a virtual viewpoint image corresponding to a virtual viewpoint determined by a user operation which is being displayed on the screen 132 to a virtual viewpoint image corresponding to another virtual viewpoint having the predetermined relationship with the virtual viewpoint determined by the user operation. Specifically, the switching instruction is issued for switching to a virtual viewpoint which is not specified by a user operation in terms of a position and a direction of the virtual viewpoint. 
Mizuno teaches at Paragraph 0037-0042 and FIGS. 9A-9B that the user inputs an instruction for switching of a virtual viewpoint and a second virtual viewpoint image 910 is generated. 
Nakamura teaches that the cameras VC1 and VC2 capturing a plurality of images from the different positions and orientations. Nakamura teaches at FIGS. 16-20 and Paragraph 0126-0130 and Paragraph 0158 that the virtual viewpoint is an overhead viewpoint VC1 looking down on the pitch PT and when the user team acquires a free kick, the virtual viewpoint switches to a viewpoint that is closer to the user character UC kicking the ball B and views the ball B from behind the user character UC…the virtual viewpoint is set closer to the user character UC who is the kicker…a kicker change button B1 for changing the kicker and a viewpoint change button B2 for switching the virtual viewpoint may be displayed on the virtual world image). 

Mizuno/Nakamura does not teach the claim limitation that causing, based on the request, a display apparatus to display information for notifying the user that the first and second control is being executed. 
Ishida teaches the claim limitation that causing, based on the request, a display apparatus to display information for notifying the user that the first and second control is being executed (Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided a progress bar and a during-processing message of Ishida into Mizuno/Nakamura’s image switching to have provided the switching execution progress indicator to the user. One of the ordinary skill in the art would have been motivated to have provided the image switching progress in terms of the distance between the final virtual view-point of the destination image from the initial viewpoint of the reference image. 

Re Claim 21: 
The claim 21 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the one or more processors cause the display apparatus to display information representing a degree of match between the specified image-capturing parameters and the specified viewpoint parameters.
Ishida teaches the claim limitation that the one or more processors cause the display apparatus to display information representing a degree of match between the specified image-capturing parameters and the specified viewpoint parameters (
Ishida teaches at FIGS. 30A-30B and 31A-31B and Paragraph 0237-0238 that the multi-viewpoint image of viewpoint 3 is displayed on the input/output panel 710…if the person 800 inclines the imaging device 700 to the right side by gamma degree or more in a state in which the multi-viewpoint image of viewpoint 3 is review-displayed on the input/out panel 710, the multi-viewpoint image of viewpoint 4 is review-displayed on the input/output panel 710. Ishida teaches at Paragraph 0243 that a progress bar 756 is provided on each of the display screens in FIGS. 30A and 30B. 
Ishida teaches that displaying information (progress information) indicating a degree of match between the specified image capturing conditions at FIGS. 5A-5B and 6A-6B and the specified viewpoint conditions for the viewpoint 7. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded). 

Re Claim 17: 
The claim 17 is in parallel with the claim 1 in a method form. The claim 17 is subject to the same rationale of rejection as the claim 1. 
Re Claim 20: 
The claim 20 is in parallel with the claim 1 in the form of a non-transitory computer readable storage medium claim. The claim 20 is subject to the same rationale of rejection as the claim 1. The claim 20 further recites a non-transitory computer readable storage medium storing a program for causing a computer to perform a method of processing an image. 
However, Ikeda further teaches the claim limitation of a non-transitory computer readable storage medium storing a program for causing a computer to perform a method of processing an image (Ikeda teaches at Paragraph 0008 and Paragraph 0272 a non-transitory computer readable medium storing a program for controlling an information processing apparatus including circuitry to perform the operations of the method).  

Re Claim 23: 
The claim 23 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the one or more processors notify an apparatus that operates an image-capturing apparatus obtaining the specific captured image, the information representing that the first and second control is being executed.
Ishida teaches the claim limitation that the one or more processors notify an apparatus that operates an image-capturing apparatus obtaining the specific captured image, the information representing that the first and second control is being executed (Ishida teaches that displaying information (progress information) indicating a degree of match between the specified image capturing conditions at FIGS. 5A-5B and 6A-6B and the specified viewpoint conditions for the viewpoint 7. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded).  
Re Claim 24: 
The claim 24 encompasses the same scope of invention as that of the claim 23 except additional claim limitation that the apparatus that operates the image-capturing apparatus obtaining the specific captured image displays the virtual viewpoint image presented to the user.
Ishida teaches the claim limitation that the apparatus that operates the image-capturing apparatus obtaining the specific captured image displays the virtual viewpoint image presented to the user (Ishida teaches at FIGS. 30A-30B and 31A-31B and Paragraph 0237-0238 that the multi-viewpoint image of viewpoint 3 is displayed on the input/output panel 710…if the person 800 inclines the imaging device 700 to the right side by gamma degree or more in a state in which the multi-viewpoint image of viewpoint 3 is review-displayed on the input/out panel 710, the multi-viewpoint image of viewpoint 4 is review-displayed on the input/output panel 710. 
teaches that displaying information (progress information) indicating a degree of match between the specified image capturing conditions at FIGS. 5A-5B and 6A-6B and the specified viewpoint conditions for the viewpoint 7. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded).  
Re Claim 25: 
The claim 25 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the one or more processors notify an apparatus that designates a virtual viewpoint corresponding to the virtual viewpoint image presented to the user, the information representing that the first and second control is being executed.
Ishida teaches the claim limitation that the apparatus that the one or more processors notify an apparatus that designates a virtual viewpoint corresponding to the virtual viewpoint image presented to the user, the information representing that the first and second control is being executed (Ishida teaches at FIGS. 30A-30B and 31A-31B and Paragraph 0237-0238 that the multi-viewpoint image of viewpoint 3 is displayed on the input/output panel 710…if the person 800 inclines the imaging device 700 to the right side by gamma degree or more in a state in which the multi-viewpoint image of viewpoint 3 is review-displayed on the input/out panel 710, the multi-viewpoint image of viewpoint 4 is review-displayed on the input/output panel 710. Ishida teaches at Paragraph 0243 that a progress bar 756 is provided on each of the display screens in FIGS. 30A and 30B). 
Re Claim 26: 
The claim 26 encompasses the same scope of invention as that of the claim 25 except additional claim limitation that the information representing that the first and second control is being executed includes information representing that parameters of the virtual viewpoint are automatically changed.
Ishida teaches the claim limitation that the information representing that the first and second control is being executed includes information representing that parameters of the virtual viewpoint are automatically changed (Ishida teaches at FIGS. 30A-30B and 31A-31B and Paragraph 0237-0238 that the multi-viewpoint image of viewpoint 3 is displayed on the input/output panel 710…if the person 800 inclines the imaging device 700 to the right side by gamma degree or more in a state in which the multi-viewpoint image of viewpoint 3 is review-displayed on the input/out panel 710, the multi-viewpoint image of viewpoint 4 is review-displayed on the input/output panel 710. Ishida teaches at Paragraph 0243 that a progress bar 756 is provided on each of the display screens in FIGS. 30A and 30B).  
Re Claim 27: 
The claim 27 encompasses the same scope of invention as that of the claim 25 except additional claim limitation that the apparatus that designates the virtual viewpoint corresponding to the virtual viewpoint image presented to the user displays information representing that the virtual viewpoint image is being selected until the specific captured image is presented to the user.  
Ishida teaches the claim limitation that the apparatus that designates the virtual viewpoint corresponding to the virtual viewpoint image presented to the user displays information representing that the virtual viewpoint image is being selected until the specific captured image is presented to the user (Ishida teaches at FIGS. 30A-30B and 31A-31B and Paragraph 0237-0238 that the multi-viewpoint image of viewpoint 3 is displayed on the input/output panel 710…if the person 800 inclines the imaging device 700 to the right side by gamma degree or more in a state in which the multi-viewpoint image of viewpoint 3 is review-displayed on the input/out panel 710, the multi-viewpoint image of viewpoint 4 is review-displayed on the input/output panel 710. Ishida teaches at Paragraph 0243 that a progress bar 756 is provided on each of the display screens in FIGS. 30A and 30B).  
Re Claim 28: 
The claim 28 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the display apparatus displays the information representing that the first and second control is being executed until the specific captured image is presented to the user.
Ishida teaches the claim limitation that the display apparatus displays the information representing that the first and second control is being executed until the specific captured image is presented to the user (Ishida teaches at FIGS. 30A-30B and 31A-31B and Paragraph 0237-0238 that the multi-viewpoint image of viewpoint 3 is displayed on the input/output panel 710…if the person 800 inclines the imaging device 700 to the right side by gamma degree or more in a state in which the multi-viewpoint image of viewpoint 3 is review-displayed on the input/out panel 710, the multi-viewpoint image of viewpoint 4 is review-displayed on the input/output panel 710. Ishida teaches at Paragraph 0243 that a progress bar 756 is provided on each of the display screens in FIGS. 30A and 30B).  


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. US-PGPUB No. 2017/0142341 (hereinafter Ikeda) in view of Ishida et al. US-PGPUB No. 2011/0249146 (hereinafter Ishida) and Shimizu et al. US-PGPUB No. 2013/0057574 (hereinafter Shimizu); 
And further in view of Mizuno et al. US-PGPUB No. 2018/0063514 (hereinafter Mizuno); Nakamura et al. US-PGPUB No. 2019/0262709 (hereinafter Nakamura). 

Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the information representing the degree of match includes information representing whether or not the specified image-capturing parameters and the specified viewpoint parameters substantially match each other.
Ishida teaches the claim limitation that the information representing the degree of match includes information representing whether or not the specified image-capturing parameters and the specified viewpoint parameters substantially match each other (Ishida teaches that displaying information (progress information) indicating a degree of match between the specified image capturing conditions at FIGS. 5A-5B and 6A-6B and the specified viewpoint conditions for the viewpoint 7. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded). 
Shimizu teaches the claim limitation that the information representing the degree of match includes information representing whether or not the specified image-capturing conditions and the specified viewpoint conditions substantially match each other (
Shimizu teaches at Paragraph 0114 that the shooting angle and shooting position of the virtual camera after the switching are set to such a shooting angle and shooting position that a virtual object image can be obtained with a shooting angle and shooting position which are identical or close to the display position and display size of the image for switching 585 at the time when an input of the operation to instruct termination of the image for switching output mode was accepted….and at Paragraph 0118 that the output control unit 58 outputs a composite image of the virtual object image and the image for switching 585 during switching of the output image and at Paragraph 0121 that the parameters for the light arranged in the virtual space are changed so as to approximate the conditions of the light source when the image for switching 585 was imaged. This makes it possible during the switching that colors of the virtual object image and the image for switching 585 are changed to become close to each other at the same time with the silhouette of the virtual object image overlapping with the silhouette of the image for switching 585  and at Paragraph 0124-0127 that when the virtual object image and the image for switching 585 are to be output and displayed as a stereoscopically viewable image, additional parameters relating to the degree of stereoscopic effect, e.g., distance between two cameras and relative imaging directions thereof, may be changed as the parameters for the virtual camera in the processing to change the parameter for the virtual camera before the switching from the virtual object image to the image for switching 585….the parameters for the virtual camera are changed to approximate or match the conditions for determining the degree of stereoscopic effect such as a distance between the two cameras and relative imaging directions therefor when the image for switching 585 was imaged…by matching the degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching 585). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have compared the parameters of the shooting conditions of the virtual cameras with the parameters of the shooting conditions of the actual cameras before the switching between the actual image and the virtual image. One of the ordinary skill in the art would have been motivated to have provided displaying information to have determined whether the matching degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching. 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the information representing the degree of match includes information representing a relationship between the position of the image-capturing apparatus and the position of the virtual viewpoint.
Ishida teaches the claim limitation that the information representing the degree of match includes information representing a relationship between the position of the image-capturing apparatus and the position of the virtual viewpoint (Ishida teaches that displaying information (progress information) indicating a degree of match between the specified image capturing conditions at FIGS. 5A-5B and 6A-6B and the specified viewpoint conditions for the viewpoint 7. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded). 
Shimizu teaches the claim limitation that the information representing the degree of match includes information representing a relationship between the position of the image-capturing apparatus and the position of the virtual viewpoint (Shimizu teaches at Paragraph 0114 that the shooting angle and shooting position of the virtual camera after the switching are set to such a shooting angle and shooting position that a virtual object image can be obtained with a shooting angle and shooting position which are identical or close to the display position and display size of the image for switching 585 at the time when an input of the operation to instruct termination of the image for switching output mode was accepted….and at Paragraph 0118 that the output control unit 58 outputs a composite image of the virtual object image and the image for switching 585 during switching of the output image and at Paragraph 0121 that the parameters for the light arranged in the virtual space are changed so as to approximate the conditions of the light source when the image for switching 585 was imaged. This makes it possible during the switching that colors of the virtual object image and the image for switching 585 are changed to become close to each other at the same time with the silhouette of the virtual object image overlapping with the silhouette of the image for switching 585  and at Paragraph 0124-0127 that when the virtual object image and the image for switching 585 are to be output and displayed as a stereoscopically viewable image, additional parameters relating to the degree of stereoscopic effect, e.g., distance between two cameras and relative imaging directions thereof, may be changed as the parameters for the virtual camera in the processing to change the parameter for the virtual camera before the switching from the virtual object image to the image for switching 585….the parameters for the virtual camera are changed to approximate or match the conditions for determining the degree of stereoscopic effect such as a distance between the two cameras and relative imaging directions therefor when the image for switching 585 was imaged…by matching the degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching 585). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have compared the parameters of the shooting conditions of the virtual cameras with the parameters of the shooting conditions of the actual cameras before the switching between the actual image and the virtual image. One of the ordinary skill in the art would have been motivated to have provided displaying information to have determined whether the matching degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching. 

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. US-PGPUB No. 2017/0142341 (hereinafter Ikeda) in view of Ishida et al. US-PGPUB No. 2011/0249146 (hereinafter Ishida); Shimizu et al. US-PGPUB No. 2013/0057574 (hereinafter Shimizu) and Sela et al. US-PGPUB No. 2016/0000515 (hereinafter Sela); 
And further in view of Mizuno et al. US-PGPUB No. 2018/0063514 (hereinafter Mizuno); Nakamura et al. US-PGPUB No. 2019/0262709 (hereinafter Nakamura). 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the information representing the degree of match includes information representing at least one of a direction of the position of the image-capturing apparatus relative to the position of the virtual viewpoint or a distance between the virtual viewpoint and the image-capturing apparatus.
Ishida teaches the claim limitation that the information representing the degree of match includes information representing at least one of a direction of the position of the image-capturing apparatus relative to the position of the virtual viewpoint or a distance between the virtual viewpoint and the image-capturing apparatus (Ishida teaches that displaying information (progress information) indicating a degree of match between the specified image capturing conditions at FIGS. 5A-5B and 6A-6B and the specified viewpoint conditions for the viewpoint 7. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded). 
Sela/Shimizu teaches the claim limitation that the information representing the degree of match includes information representing at least one of a direction of the position of the image-capturing apparatus relative to the position of the virtual viewpoint or a distance between the virtual viewpoint and the image-capturing apparatus (Sela teaches at FIG. 7 and Paragraph 0070 that the overlay is achieved by combining video from a virtual camera 710 depicting the virtual operating room surgical field and video from an actual surgical imaging camera 720….the two cameras 710 and 720 must be coincidentally aligned and have the same optical properties.  
Sela teaches at Paragraph 0075-0078 that if a mis-registration is detected, a registration correction can be applied by manipulating the rendering on the screen until it matches the overlaid video).
Shimizu teaches at Paragraph 0114 that the shooting angle and shooting position of the virtual camera after the switching are set to such a shooting angle and shooting position that a virtual object image can be obtained with a shooting angle and shooting position which are identical or close to the display position and display size of the image for switching 585 at the time when an input of the operation to instruct termination of the image for switching output mode was accepted….and at Paragraph 0118 that the output control unit 58 outputs a composite image of the virtual object image and the image for switching 585 during switching of the output image and at Paragraph 0121 that the parameters for the light arranged in the virtual space are changed so as to approximate the conditions of the light source when the image for switching 585 was imaged. This makes it possible during the switching that colors of the virtual object image and the image for switching 585 are changed to become close to each other at the same time with the silhouette of the virtual object image overlapping with the silhouette of the image for switching 585  and at Paragraph 0124-0127 that when the virtual object image and the image for switching 585 are to be output and displayed as a stereoscopically viewable image, additional parameters relating to the degree of stereoscopic effect, e.g., distance between two cameras and relative imaging directions thereof, may be changed as the parameters for the virtual camera in the processing to change the parameter for the virtual camera before the switching from the virtual object image to the image for switching 585….the parameters for the virtual camera are changed to approximate or match the conditions for determining the degree of stereoscopic effect such as a distance between the two cameras and relative imaging directions therefor when the image for switching 585 was imaged…by matching the degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching 585). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have compared the parameters of the shooting conditions of the virtual cameras with the parameters of the shooting conditions of the actual cameras before the switching between the actual image and the virtual image. One of the ordinary skill in the art would have been motivated to have provided displaying information to have determined whether the matching degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching. 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the information representing the degree of match includes an image that represents the image-capturing target region viewed from a predetermined viewpoint, and includes information representing the position of the image-capturing apparatus and information indicating the position of the virtual viewpoint are superimposed.
Ishida teaches the claim limitation that the information representing the degree of match includes an image that represents the image-capturing target region viewed from a predetermined viewpoint, and includes information representing the position of the image-capturing apparatus and information indicating the position of the virtual viewpoint are superimposed (Ishida teaches that displaying information (progress information) indicating a degree of match between the specified image capturing conditions at FIGS. 5A-5B and 6A-6B and the specified viewpoint conditions for the viewpoint 7. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded). 
Sela/Shimizu teaches the claim limitation that the information representing the degree of match includes an image that represents the image-capturing target region viewed from a predetermined viewpoint, and includes information representing the position of the image-capturing apparatus and information indicating the position of the virtual viewpoint are superimposed (Sela teaches at FIG. 7 and Paragraph 0070 that the overlay is achieved by combining video from a virtual camera 710 depicting the virtual operating room surgical field and video from an actual surgical imaging camera 720….the two cameras 710 and 720 must be coincidentally aligned and have the same optical properties.  
Sela teaches at Paragraph 0075-0078 that if a mis-registration is detected, a registration correction can be applied by manipulating the rendering on the screen until it matches the overlaid video).
Shimizu teaches at Paragraph 0114 that the shooting angle and shooting position of the virtual camera after the switching are set to such a shooting angle and shooting position that a virtual object image can be obtained with a shooting angle and shooting position which are identical or close to the display position and display size of the image for switching 585 at the time when an input of the operation to instruct termination of the image for switching output mode was accepted….and at Paragraph 0118 that the output control unit 58 outputs a composite image of the virtual object image and the image for switching 585 during switching of the output image and at Paragraph 0121 that the parameters for the light arranged in the virtual space are changed so as to approximate the conditions of the light source when the image for switching 585 was imaged. This makes it possible during the switching that colors of the virtual object image and the image for switching 585 are changed to become close to each other at the same time with the silhouette of the virtual object image overlapping with the silhouette of the image for switching 585  and at Paragraph 0124-0127 that when the virtual object image and the image for switching 585 are to be output and displayed as a stereoscopically viewable image, additional parameters relating to the degree of stereoscopic effect, e.g., distance between two cameras and relative imaging directions thereof, may be changed as the parameters for the virtual camera in the processing to change the parameter for the virtual camera before the switching from the virtual object image to the image for switching 585….the parameters for the virtual camera are changed to approximate or match the conditions for determining the degree of stereoscopic effect such as a distance between the two cameras and relative imaging directions therefor when the image for switching 585 was imaged…by matching the degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching 585). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have compared the parameters of the shooting conditions of the virtual cameras with the parameters of the shooting conditions of the actual cameras before the switching between the actual image and the virtual image. One of the ordinary skill in the art would have been motivated to have provided displaying information to have determined whether the matching degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching. 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the information representing that the first and second control is being executed is displayed on the display apparatus together with the virtual viewpoint image. 
Ishida teaches the claim limitation that the information representing that the first and second control is being executed is displayed on the display apparatus together with the virtual viewpoint image (Ishida teaches that displaying information (progress information) indicating a degree of match between the specified image capturing conditions at FIGS. 5A-5B and 6A-6B and the specified viewpoint conditions for the viewpoint 7. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded). 
Sela/Shimizu teaches the claim limitation that the information representing that the first and second control is being executed is displayed on the display apparatus together with the virtual viewpoint image (Sela teaches at FIG. 7 and Paragraph 0070 that the overlay is achieved by combining video from a virtual camera 710 depicting the virtual operating room surgical field and video from an actual surgical imaging camera 720….the two cameras 710 and 720 must be coincidentally aligned and have the same optical properties.  
Sela teaches at Paragraph 0075-0078 that if a mis-registration is detected, a registration correction can be applied by manipulating the rendering on the screen until it matches the overlaid video).
Shimizu teaches at Paragraph 0114 that the shooting angle and shooting position of the virtual camera after the switching are set to such a shooting angle and shooting position that a virtual object image can be obtained with a shooting angle and shooting position which are identical or close to the display position and display size of the image for switching 585 at the time when an input of the operation to instruct termination of the image for switching output mode was accepted….and at Paragraph 0118 that the output control unit 58 outputs a composite image of the virtual object image and the image for switching 585 during switching of the output image and at Paragraph 0121 that the parameters for the light arranged in the virtual space are changed so as to approximate the conditions of the light source when the image for switching 585 was imaged. This makes it possible during the switching that colors of the virtual object image and the image for switching 585 are changed to become close to each other at the same time with the silhouette of the virtual object image overlapping with the silhouette of the image for switching 585  and at Paragraph 0124-0127 that when the virtual object image and the image for switching 585 are to be output and displayed as a stereoscopically viewable image, additional parameters relating to the degree of stereoscopic effect, e.g., distance between two cameras and relative imaging directions thereof, may be changed as the parameters for the virtual camera in the processing to change the parameter for the virtual camera before the switching from the virtual object image to the image for switching 585….the parameters for the virtual camera are changed to approximate or match the conditions for determining the degree of stereoscopic effect such as a distance between the two cameras and relative imaging directions therefor when the image for switching 585 was imaged…by matching the degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching 585). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have compared the parameters of the shooting conditions of the virtual cameras with the parameters of the shooting conditions of the actual cameras before the switching between the actual image and the virtual image. One of the ordinary skill in the art would have been motivated to have provided displaying information to have determined whether the matching degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching. 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the information representing that the first and second control is being executed is displayed on the display apparatus together with the captured image.
Ishida teaches the claim limitation that the information representing that the first and second control is being executed is displayed on the display apparatus together with the captured image (Ishida teaches that displaying information (progress information) indicating a degree of match between the specified image capturing conditions at FIGS. 5A-5B and 6A-6B and the specified viewpoint conditions for the viewpoint 7. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded). 
Sela/Shimizu teaches the claim limitation that the information representing that the first and second control is being executed is displayed on the display apparatus together with the captured image (Sela teaches at FIG. 7 and Paragraph 0070 that the overlay is achieved by combining video from a virtual camera 710 depicting the virtual operating room surgical field and video from an actual surgical imaging camera 720….the two cameras 710 and 720 must be coincidentally aligned and have the same optical properties.  
Sela teaches at Paragraph 0075-0078 that if a mis-registration is detected, a registration correction can be applied by manipulating the rendering on the screen until it matches the overlaid video).
Shimizu teaches at Paragraph 0114 that the shooting angle and shooting position of the virtual camera after the switching are set to such a shooting angle and shooting position that a virtual object image can be obtained with a shooting angle and shooting position which are identical or close to the display position and display size of the image for switching 585 at the time when an input of the operation to instruct termination of the image for switching output mode was accepted….and at Paragraph 0118 that the output control unit 58 outputs a composite image of the virtual object image and the image for switching 585 during switching of the output image and at Paragraph 0121 that the parameters for the light arranged in the virtual space are changed so as to approximate the conditions of the light source when the image for switching 585 was imaged. This makes it possible during the switching that colors of the virtual object image and the image for switching 585 are changed to become close to each other at the same time with the silhouette of the virtual object image overlapping with the silhouette of the image for switching 585  and at Paragraph 0124-0127 that when the virtual object image and the image for switching 585 are to be output and displayed as a stereoscopically viewable image, additional parameters relating to the degree of stereoscopic effect, e.g., distance between two cameras and relative imaging directions thereof, may be changed as the parameters for the virtual camera in the processing to change the parameter for the virtual camera before the switching from the virtual object image to the image for switching 585….the parameters for the virtual camera are changed to approximate or match the conditions for determining the degree of stereoscopic effect such as a distance between the two cameras and relative imaging directions therefor when the image for switching 585 was imaged…by matching the degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching 585). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have compared the parameters of the shooting conditions of the virtual cameras with the parameters of the shooting conditions of the actual cameras before the switching between the actual image and the virtual image. One of the ordinary skill in the art would have been motivated to have provided displaying information to have determined whether the matching degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching. 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the information representing that the first and second control is being executed is displayed on the display apparatus together with the captured image and the virtual viewpoint image.
Ishida teaches the claim limitation that the information representing that the first and second control is being executed is displayed on the display apparatus together with the captured image and the virtual viewpoint image (Ishida teaches that displaying information (progress information) indicating a degree of match between the specified image capturing conditions at FIGS. 5A-5B and 6A-6B and the specified viewpoint conditions for the viewpoint 7. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded). 
Sela/Shimizu teaches the claim limitation that the information representing that the first and second control is being executed is displayed on the display apparatus together with the captured image and the virtual viewpoint image (Sela teaches at FIG. 7 and Paragraph 0070 that the overlay is achieved by combining video from a virtual camera 710 depicting the virtual operating room surgical field and video from an actual surgical imaging camera 720….the two cameras 710 and 720 must be coincidentally aligned and have the same optical properties.  
Sela teaches at Paragraph 0075-0078 that if a mis-registration is detected, a registration correction can be applied by manipulating the rendering on the screen until it matches the overlaid video).
Shimizu teaches at Paragraph 0114 that the shooting angle and shooting position of the virtual camera after the switching are set to such a shooting angle and shooting position that a virtual object image can be obtained with a shooting angle and shooting position which are identical or close to the display position and display size of the image for switching 585 at the time when an input of the operation to instruct termination of the image for switching output mode was accepted….and at Paragraph 0118 that the output control unit 58 outputs a composite image of the virtual object image and the image for switching 585 during switching of the output image and at Paragraph 0121 that the parameters for the light arranged in the virtual space are changed so as to approximate the conditions of the light source when the image for switching 585 was imaged. This makes it possible during the switching that colors of the virtual object image and the image for switching 585 are changed to become close to each other at the same time with the silhouette of the virtual object image overlapping with the silhouette of the image for switching 585  and at Paragraph 0124-0127 that when the virtual object image and the image for switching 585 are to be output and displayed as a stereoscopically viewable image, additional parameters relating to the degree of stereoscopic effect, e.g., distance between two cameras and relative imaging directions thereof, may be changed as the parameters for the virtual camera in the processing to change the parameter for the virtual camera before the switching from the virtual object image to the image for switching 585….the parameters for the virtual camera are changed to approximate or match the conditions for determining the degree of stereoscopic effect such as a distance between the two cameras and relative imaging directions therefor when the image for switching 585 was imaged…by matching the degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching 585). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have compared the parameters of the shooting conditions of the virtual cameras with the parameters of the shooting conditions of the actual cameras before the switching between the actual image and the virtual image. One of the ordinary skill in the art would have been motivated to have provided displaying information to have determined whether the matching degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. US-PGPUB No. 2017/0142341 (hereinafter Ikeda) in view of Ishida et al. US-PGPUB No. 2011/0249146 (hereinafter Ishida); and Sela et al. US-PGPUB No. 2016/0000515 (hereinafter Sela); 
And further in view of Mizuno et al. US-PGPUB No. 2018/0063514 (hereinafter Mizuno); Nakamura et al. US-PGPUB No. 2019/0262709 (hereinafter Nakamura). 

Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the information representing that the first and second control is being executed is displayed on the display apparatus together with information representing a remaining time until the specified image presented to the user. 
Ishida teaches the claim limitation that the information representing that the first and second control is being executed is displayed on the display apparatus together with information representing a remaining time until the specified image presented to the user (
Ishida teaches at FIGS. 30A-30B and 31A-31B and Paragraph 0237-0238 that the multi-viewpoint image of viewpoint 3 is displayed on the input/output panel 710…if the person 800 inclines the imaging device 700 to the right side by gamma degree or more in a state in which the multi-viewpoint image of viewpoint 3 is review-displayed on the input/out panel 710, the multi-viewpoint image of viewpoint 4 is review-displayed on the input/output panel 710. Ishida teaches at Paragraph 0243 that a progress bar 756 is provided on each of the display screens in FIGS. 30A and 30B. Ishida further teaches at FIGS. 21A-21C that the progress bar indicating to what extent the synthesis process of the multi-viewpoint images has progressed which is proportional to the remaining time. 
Ishida teaches that displaying information (progress information) indicating a degree of match between the specified image capturing conditions at FIGS. 5A-5B and 6A-6B and the specified viewpoint conditions for the viewpoint 7. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded). 
Sela further teaches at FIGS. 4-7 the claim limitation that the information representing that the first and second control is being executed is displayed on the display apparatus together with information representing a remaining time until the specified image presented to the user (Sela teaches at FIGS. 4-7 and Paragraph 0043 that the acquired image taken at one or more specific times during the procedure). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have compared the parameters of the shooting conditions of the virtual cameras with the parameters of the shooting conditions of the actual cameras before the switching between the actual image and the virtual image. One of the ordinary skill in the art would have been motivated to have provided displaying information to have determined whether the matching degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching. 

Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the specified image-capturing parameters include the position, the orientation, and an angle of view of the image-capturing apparatus, and the specified viewpoint parameters include the position of the virtual viewpoint, the view direction of the virtual viewpoint, and an angle of view of the virtual viewpoint.
Ishida teaches the claim limitation that the specified image-capturing parameters include the position, the orientation, and an angle of view of the image-capturing apparatus, and the specified viewpoint parameters include the position of the virtual viewpoint, the view direction of the virtual viewpoint, and an angle of view of the virtual viewpoint (Ishida teaches at FIGS. 30A-30B and 31A-31B and Paragraph 0237-0238 that the multi-viewpoint image of viewpoint 3 is displayed on the input/output panel 710…if the person 800 inclines the imaging device 700 to the right side by gamma degree or more in a state in which the multi-viewpoint image of viewpoint 3 is review-displayed on the input/out panel 710, the multi-viewpoint image of viewpoint 4 is review-displayed on the input/output panel 710. Ishida teaches at Paragraph 0243 that a progress bar 756 is provided on each of the display screens in FIGS. 30A and 30B. Ishida further teaches at FIGS. 21A-21C that the progress bar indicating to what extent the synthesis process of the multi-viewpoint images has progressed which is proportional to the remaining time. 
Ishida teaches at FIGS. 29A-29B and Paragraph 0230 that the imaging device 700’s capture states 731/732/733/734/735 inclined in units of inclination angle Ishida teaches at FIG. 5A and Paragraph 0098-0099 that the imaging device 100 sequentially generates the images at the different viewpoint having an offset angle from each other. 
 Ishida teaches that displaying information (progress information) indicating a degree of match between the specified image capturing conditions at FIGS. 5A-5B and 6A-6B and the specified viewpoint conditions for the viewpoint 7. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded). 
Sela/Shimizu teaches the claim limitation that the specified image-capturing parameters include the position, the orientation, and an angle of view of the image-capturing apparatus, and the specified viewpoint parametersinclude the position of the virtual viewpoint, the view direction of the virtual viewpoint, and an angle of view of the virtual viewpoint (Sela teaches at FIG. 7 and Paragraph 0070 that the overlay is achieved by combining video from a virtual camera 710 depicting the virtual operating room surgical field and video from an actual surgical imaging camera 720….the two cameras 710 and 720 must be coincidentally aligned and have the same optical properties.  
Sela teaches at Paragraph 0075-0078 that if a mis-registration is detected, a registration correction can be applied by manipulating the rendering on the screen until it matches the overlaid video).
Shimizu teaches at Paragraph 0114 that the shooting angle and shooting position of the virtual camera after the switching are set to such a shooting angle and shooting position that a virtual object image can be obtained with a shooting angle and shooting position which are identical or close to the display position and display size of the image for switching 585 at the time when an input of the operation to instruct termination of the image for switching output mode was accepted….and at Paragraph 0118 that the output control unit 58 outputs a composite image of the virtual object image and the image for switching 585 during switching of the output image and at Paragraph 0121 that the parameters for the light arranged in the virtual space are changed so as to approximate the conditions of the light source when the image for switching 585 was imaged. This makes it possible during the switching that colors of the virtual object image and the image for switching 585 are changed to become close to each other at the same time with the silhouette of the virtual object image overlapping with the silhouette of the image for switching 585  and at Paragraph 0124-0127 that when the virtual object image and the image for switching 585 are to be output and displayed as a stereoscopically viewable image, additional parameters relating to the degree of stereoscopic effect, e.g., distance between two cameras and relative imaging directions thereof, may be changed as the parameters for the virtual camera in the processing to change the parameter for the virtual camera before the switching from the virtual object image to the image for switching 585….the parameters for the virtual camera are changed to approximate or match the conditions for determining the degree of stereoscopic effect such as a distance between the two cameras and relative imaging directions therefor when the image for switching 585 was imaged…by matching the degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching 585). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have compared the parameters of the shooting conditions of the virtual cameras with the parameters of the shooting conditions of the actual cameras before the switching between the actual image and the virtual image. One of the ordinary skill in the art would have been motivated to have provided displaying information to have determined whether the matching degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching. 
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. US-PGPUB No. 2017/0142341 (hereinafter Ikeda) in view of Ishida et al. US-PGPUB No. 2011/0249146 (hereinafter Ishida); Shimizu et al. US-PGPUB No. 2013/0057574 (hereinafter Shimizu) and Sela et al. US-PGPUB No. 2016/0000515 (hereinafter Sela); 
And further in view of Mizuno et al. US-PGPUB No. 2018/0063514 (hereinafter Mizuno); Nakamura et al. US-PGPUB No. 2019/0262709 (hereinafter Nakamura). 
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the one or more processors implement the instructions to obtain the captured image and the virtual viewpoint image; and to output the obtained captured image or the obtained virtual viewpoint image in accordance with the request.
Ishida teaches the claim limitation that the one or more processors implement the instructions to obtain the captured image and the virtual viewpoint image; and to output the obtained captured image or the obtained virtual viewpoint image in accordance with the request (Ishida teaches at FIGS. 29A-29B and Paragraph 0230 that the imaging device 700’s capture states 731/732/733/734/735 inclined in units of inclination angle Ishida teaches at FIG. 5A and Paragraph 0098-0099 that the imaging device 100 sequentially generates the images at the different viewpoint having an offset angle from each other. 
 Ishida teaches that displaying information (progress information) indicating a degree of match between the specified image capturing conditions at FIGS. 5A-5B and 6A-6B and the specified viewpoint conditions for the viewpoint 7. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded). 
Sela/Shimizu teaches the claim limitation that the one or more processors implement the instructions to obtain the captured image and the virtual viewpoint image; and to output the obtained captured image or the obtained virtual viewpoint image in accordance with the request (Sela teaches at FIG. 7 and Paragraph 0070 that the overlay is achieved by combining video from a virtual camera 710 depicting the virtual operating room surgical field and video from an actual surgical imaging camera 720….the two cameras 710 and 720 must be coincidentally aligned and have the same optical properties.  
Sela teaches at Paragraph 0075-0078 that if a mis-registration is detected, a registration correction can be applied by manipulating the rendering on the screen until it matches the overlaid video).
Shimizu teaches at Paragraph 0114 that the shooting angle and shooting position of the virtual camera after the switching are set to such a shooting angle and shooting position that a virtual object image can be obtained with a shooting angle and shooting position which are identical or close to the display position and display size of the image for switching 585 at the time when an input of the operation to instruct termination of the image for switching output mode was accepted….and at Paragraph 0118 that the output control unit 58 outputs a composite image of the virtual object image and the image for switching 585 during switching of the output image and at Paragraph 0121 that the parameters for the light arranged in the virtual space are changed so as to approximate the conditions of the light source when the image for switching 585 was imaged. This makes it possible during the switching that colors of the virtual object image and the image for switching 585 are changed to become close to each other at the same time with the silhouette of the virtual object image overlapping with the silhouette of the image for switching 585  and at Paragraph 0124-0127 that when the virtual object image and the image for switching 585 are to be output and displayed as a stereoscopically viewable image, additional parameters relating to the degree of stereoscopic effect, e.g., distance between two cameras and relative imaging directions thereof, may be changed as the parameters for the virtual camera in the processing to change the parameter for the virtual camera before the switching from the virtual object image to the image for switching 585….the parameters for the virtual camera are changed to approximate or match the conditions for determining the degree of stereoscopic effect such as a distance between the two cameras and relative imaging directions therefor when the image for switching 585 was imaged…by matching the degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching 585). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have compared the parameters of the shooting conditions of the virtual cameras with the parameters of the shooting conditions of the actual cameras before the switching between the actual image and the virtual image. One of the ordinary skill in the art would have been motivated to have provided displaying information to have determined whether the matching degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching. 


Ishida teaches at FIGS. 29A-29B and Paragraph 0230 that the imaging device 700’s capture states 731/732/733/734/735 inclined in units of inclination angle Ishida teaches at FIG. 5A and Paragraph 0098-0099 that the imaging device 100 sequentially generates the images at the different viewpoint having an offset angle from each other. 
 Ishida teaches that displaying information (progress information) indicating a degree of match between the specified image capturing conditions at FIGS. 5A-5B and 6A-6B and the specified viewpoint conditions for the viewpoint 7. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded). 
Sela teaches at FIG. 7 and Paragraph 0070 that the overlay is achieved by combining video from a virtual camera 710 depicting the virtual operating room surgical field and video from an actual surgical imaging camera 720….the two cameras 710 and 720 must be coincidentally aligned and have the same optical properties.  
Sela teaches at Paragraph 0075-0078 that if a mis-registration is detected, a registration correction can be applied by manipulating the rendering on the screen until it matches the overlaid video).
Shimizu teaches at Paragraph 0114 that the shooting angle and shooting position of the virtual camera after the switching are set to such a shooting angle and shooting position that a virtual object image can be obtained with a shooting angle and shooting position which are identical or close to the display position and display size of the image for switching 585 at the time when an input of the operation to instruct termination of the image for switching output mode was accepted….and at Paragraph 0118 that the output control unit 58 outputs a composite image of the virtual object image and the image for switching 585 during switching of the output image and at Paragraph 0121 that the parameters for the light arranged in the virtual space are changed so as to approximate the conditions of the light source when the image for switching 585 was imaged. This makes it possible during the switching that colors of the virtual object image and the image for switching 585 are changed to become close to each other at the same time with the silhouette of the virtual object image overlapping with the silhouette of the image for switching 585  and at Paragraph 0124-0127 that when the virtual object image and the image for switching 585 are to be output and displayed as a stereoscopically viewable image, additional parameters relating to the degree of stereoscopic effect, e.g., distance between two cameras and relative imaging directions thereof, may be changed as the parameters for the virtual camera in the processing to change the parameter for the virtual camera before the switching from the virtual object image to the image for switching 585….the parameters for the virtual camera are changed to approximate or match the conditions for determining the degree of stereoscopic effect such as a distance between the two cameras and relative imaging directions therefor when the image for switching 585 was imaged…by matching the degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching 585. 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the one or more processors execute the first and second control, based on the image-capturing parameters corresponding to the specific captured image, to control the viewpoint parameters after the specific captured image is presented to the user.
Ishida teaches the claim limitation that the one or more processors execute the first and second control, based on the image-capturing parameters corresponding to the specific captured image, to control the viewpoint parameters after the specific captured image is presented to the user (Ishida teaches at FIGS. 29A-29B and Paragraph 0230 that the imaging device 700’s capture states 731/732/733/734/735 inclined in units of inclination angle Ishida teaches at FIG. 5A and Paragraph 0098-0099 that the imaging device 100 sequentially generates the images at the different viewpoint having an offset angle from each other. 
 Ishida teaches that displaying information (progress information) indicating a degree of match between the specified image capturing conditions at FIGS. 5A-5B and 6A-6B and the specified viewpoint conditions for the viewpoint 7. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded). 
Sela/Shimizu teaches the claim limitation that the one or more processors execute the first and second control, based on the image-capturing parameters corresponding to the specific captured image, to control the viewpoint parameters after the specific captured image is presented to the user (Sela teaches at FIG. 7 and Paragraph 0070 that the overlay is achieved by combining video from a virtual camera 710 depicting the virtual operating room surgical field and video from an actual surgical imaging camera 720….the two cameras 710 and 720 must be coincidentally aligned and have the same optical properties.  
Sela teaches at Paragraph 0075-0078 that if a mis-registration is detected, a registration correction can be applied by manipulating the rendering on the screen until it matches the overlaid video).
Shimizu teaches at Paragraph 0114 that the shooting angle and shooting position of the virtual camera after the switching are set to such a shooting angle and shooting position that a virtual object image can be obtained with a shooting angle and shooting position which are identical or close to the display position and display size of the image for switching 585 at the time when an input of the operation to instruct termination of the image for switching output mode was accepted….and at Paragraph 0118 that the output control unit 58 outputs a composite image of the virtual object image and the image for switching 585 during switching of the output image and at Paragraph 0121 that the parameters for the light arranged in the virtual space are changed so as to approximate the conditions of the light source when the image for switching 585 was imaged. This makes it possible during the switching that colors of the virtual object image and the image for switching 585 are changed to become close to each other at the same time with the silhouette of the virtual object image overlapping with the silhouette of the image for switching 585  and at Paragraph 0124-0127 that when the virtual object image and the image for switching 585 are to be output and displayed as a stereoscopically viewable image, additional parameters relating to the degree of stereoscopic effect, e.g., distance between two cameras and relative imaging directions thereof, may be changed as the parameters for the virtual camera in the processing to change the parameter for the virtual camera before the switching from the virtual object image to the image for switching 585….the parameters for the virtual camera are changed to approximate or match the conditions for determining the degree of stereoscopic effect such as a distance between the two cameras and relative imaging directions therefor when the image for switching 585 was imaged…by matching the degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching 585). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have compared the parameters of the shooting conditions of the virtual cameras with the parameters of the shooting conditions of the actual cameras before the switching between the actual image and the virtual image. One of the ordinary skill in the art would have been motivated to have provided displaying information to have determined whether the matching degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching. 


Ishida teaches that displaying information (progress information) indicating a degree of match between the specified image capturing conditions at FIGS. 5A-5B and 6A-6B and the specified viewpoint conditions for the viewpoint 7. 
Ishida teaches at FIG. 21A-21D and Paragraph 0181 that a representative image 531 and a progress bar 521 and a during-processing message 522 are displayed. 
Ishida teaches at FIGS. 19A-19D, 20A-20D and Paragraph 0182 that the synthesized multi-viewpoint images 532 and 533 are displayed as a background and the synthesized multi-viewpoint images 532 and 533 are multi-viewpoint images other than the representative images of the multi-viewpoint images and may be displayed. Ishida teaches at FIGS. 21A-21D and Paragraph 0184 that FIGS. 21A-21D show an example of the progress situation notification screen in the case where 3 or more multi-viewpoint images are recorded. 
Sela teaches at FIG. 7 and Paragraph 0070 that the overlay is achieved by combining video from a virtual camera 710 depicting the virtual operating room surgical field and video from an actual surgical imaging camera 720….the two cameras 710 and 720 must be coincidentally aligned and have the same optical properties.  
Sela teaches at Paragraph 0075-0078 that if a mis-registration is detected, a registration correction can be applied by manipulating the rendering on the screen until it matches the overlaid video).
Shimizu teaches at Paragraph 0114 that the shooting angle and shooting position of the virtual camera after the switching are set to such a shooting angle and shooting position that a virtual object image can be obtained with a shooting angle and shooting position which are identical or close to the display position and display size of the image for switching 585 at the time when an input of the operation to instruct termination of the image for switching output mode was accepted….and at Paragraph 0118 that the output control unit 58 outputs a composite image of the virtual object image and the image for switching 585 during switching of the output image and at Paragraph 0121 that the parameters for the light arranged in the virtual space are changed so as to approximate the conditions of the light source when the image for switching 585 was imaged. This makes it possible during the switching that colors of the virtual object image and the image for switching 585 are changed to become close to each other at the same time with the silhouette of the virtual object image overlapping with the silhouette of the image for switching 585  and at Paragraph 0124-0127 that when the virtual object image and the image for switching 585 are to be output and displayed as a stereoscopically viewable image, additional parameters relating to the degree of stereoscopic effect, e.g., distance between two cameras and relative imaging directions thereof, may be changed as the parameters for the virtual camera in the processing to change the parameter for the virtual camera before the switching from the virtual object image to the image for switching 585….the parameters for the virtual camera are changed to approximate or match the conditions for determining the degree of stereoscopic effect such as a distance between the two cameras and relative imaging directions therefor when the image for switching 585 was imaged…by matching the degree of stereoscopic effect of the virtual object image with the degree of stereoscopic effect of the image for switching 585). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613